Opinion by
Cline, J.
At the trial there was no appearance on the part of the plaintiff. Counsel for the Government stated that the furniture in question had been re-exported to the country of origin on April 26, 1948; that it had remained in customs custody during the entire period; that plaintiff had stated that he wished to abandon the case; and that the only thing which worried him was whether the abandonment would affect his application for drawback. Following the authorities cited in Abstract 15400 the court dismissed the protest.